Case: 17-60392      Document: 00514463885         Page: 1    Date Filed: 05/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-60392
                                                                                FILED
                                                                             May 8, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
SILVIA PATRICIA HERNANDEZ-SANCHEZ,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 080 737


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Silvia Patricia Hernandez-Sanchez, a native and citizen of El Salvador,
was ordered removed in absentia after failing to appear at her removal
hearing. Hernandez-Sanchez petitions for review of the Board of Immigration
Appeals’ (BIA) affirmance of the Immigration Judge’s (IJ) order reinstating her
prior decision denying Hernandez-Sanchez’s motion to reopen the in absentia
removal proceedings. As Hernandez-Sanchez’s claim that she did not receive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60392    Document: 00514463885     Page: 2   Date Filed: 05/08/2018


                                 No. 17-60392

notice of the removal hearing was not presented to the IJ or to the BIA, we lack
jurisdiction to consider that unexhausted claim. See 8 U.S.C. § 1252(d)(1);
Omari v. Holder, 562 F.3d 314, 318-19, 324-25 (5th Cir. 2009). Moreover,
because Hernandez-Sanchez fails to address the BIA’s finding that her motion
to reopen was untimely, and, alternatively, that she failed to show exceptional
circumstances warranting reopening, any challenge to those bases for the
BIA’s decision has been abandoned. See United States v. Scroggins, 599 F.3d
433, 446-47 (5th Cir. 2010); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).
      Finally, after the IJ issued the original order denying Hernandez-
Sanchez’s motion to reopen, it inadvertently issued a notice of a master hearing
and then granted Hernandez-Sanchez’s motion to transfer venue to the San
Francisco immigration court.      Hernandez-Sanchez argues that the San
Francisco immigration court abused its authority in transferring, sua sponte,
venue back to the San Antonio immigration court.           The San Francisco
immigration court did not, however, transfer venue back to the San Antonio
immigration court. Rather, it determined that it lacked jurisdiction over the
proceedings because Hernandez-Sanchez was subject to a final order of
removal entered by the San Antonio immigration court. It then returned the
record to the San Antonio immigration court. Notably, as Hernandez-Sanchez
makes only a conclusory statement that the BIA erred in determining that
venue was proper in San Antonio and does not provide any argument
challenging the BIA’s reasons for determining that it was within the San
Antonio immigration court’s authority to vacate its order transferring venue to
San Francisco, any challenge to that basis for the BIA’s decision has also been
abandoned. See Scroggins, 599 F.3d at 446-47; Soadjede, 324 F.3d at 833.




                                       2
    Case: 17-60392   Document: 00514463885    Page: 3   Date Filed: 05/08/2018


                               No. 17-60392

     Accordingly, the BIA did not abuse its discretion in upholding the IJ’s
order reinstating the denial of Hernandez-Sanchez’s motion to reopen removal
proceedings. See Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir.
2017). The petition for review is DENIED.




                                     3